Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the method includes a step of inserting a label or transfer film into the mold for blow molding located at the slide position. The embodiments of Applicant’s disclosure that teaches inserting a label at the slide position are the embodiments when the ejection step also happens at the slide position (paragraphs [0034]-[0036] & [0046]). Applicant’s disclosure teaches a deviation from the embodiment of fig. 8 wherein the ejection step happens at the blow position, but the capping step happens after the ejection (para. [0047]). In another embodiment comprising a label insertion step, the capping step is performed after the ejection step (para. [0037]). Thus, no embodiment of Applicant disclosure teaches the steps of claim 1, and also teaches the label insertion step happening at the slide position.
Claim 8 recites the batch-type mold is a first batch-type mold, and a second batch-type mold is also provided. The embodiment of Applicant’s disclosure that teaches two molds (illustrated in figs. 5 & 6) comprises the ejection step happening at the slide position (fig. 5, para. [0042]). Paragraph [0042] also teaches that the preform feed step may happen at the slide position while the blow molding and ejection step happen at the blow position. However, this embodiment does not teach where the cap attaching step happens, and one of skill in the art would not reasonably assume the cap attaching step would happen at the slide position because then the mold would have to make four slides (slide to the slide position and back two separate times). The mold making two separate slides to the slide position is not taught or suggested by any embodiment of Applicant’s disclosure. Thus, no embodiment of Applicant disclosure teaches the steps of claim 1 being performed with two molds.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub 2016/0089828 (“Desoutter”) in view of  O.Berk Company, Extruded Bottle Trimming Process, Published October 28, 2015, available at https://www.youtube.com/watch?v=5yfoFk17VJY (“NPL”), USPGPub No. 2007/0176330 (“McGlynn”), USPGPub No. 2012/0040037 (“Kwasniewski”), and USPGPub No. 2016/0368197 (“Takahashi”).
Regarding claim 1, Desoutter discloses recites a container manufacturing method (Title, para. [0002]), comprising: a preform feed step of feeding a preform (5) formed into a bottomed tubular shape by a resin material (fig. 1, para. [0007]) into a cavity of a mold (12) for blow molding (paras. [0077]-[0078]; a liquid blow step of filling a pressurized liquid into the preform disposed in the cavity to perform blow molding at a blow position (para. [0078]); a cap attaching step of attaching a cap to a mouth of the container (para. [0081]), and an ejection step of ejecting a container after blow molding from the cavity (para. [0081]).
Desoutter fails to explicitly teach the ejection step occurring with the mold being located at the blow position. However, this would have been obvious in view of NPL.
NPL teaches that it is known for molds in blow molding to receive a parison/preform, perform a blow molding step, and eject the blown container with the mold in the same position (pages 1-7, wherein all references to NPL refer to the document submitted herewith). As further illustrated on pages 1-7, NPL teaches the containers ejecting downward from the mold so as to not interfere with the extruding and blow molding machines above the mold. 
In this case, both Desoutter and NPL are directed to blow molding containers. One of skill in the art appreciates that there are various ways to perform the steps, including rotary molds, shuttle molds, and stationary molds. NPL teaches that it is known and predictable for a mold to receive a preform, blow mold the preform into a container, and eject the container with the mold in the same position. Since NPL teaches it is predictable for blow molding machinery and ejection/transferring machinery to operate with the mold at the same position, for example by the blow molding machinery being above the mold and the ejection/transferring machinery to be below the mold, it would be obvious to modify Desoutter such that the mold is located at the same position during the steps of receiving the preforms, blow molding the preforms, and ejecting the containers.
Desoutter teaches the capping of the container happening while the container is still in the mold (fig. 1, para. [0081]), and teaches the mold position in the liquid blow molding step and the capping step being different (fig. 1, para. [0086]). However, Desoutter fails to explicitly teach the mold being a batch-type mold wherein the mold for blow molding has a plurality of the cavities disposed in series, and, wherein the method further comprises a mold slide step of sliding the mold for blow molding to a slide position that is different from a position of the mold for blow molding in the liquid blow step; a slide direction of the mold for blow molding in the mold slide step is a second horizontal direction that is orthogonal to the alignment direction of the plurality of the cavities disposed in series. This would have been obvious in view of McGlynn and Kwasniewski.  
McGlynn is directed to blow molding (para. [0003]). McGlynn teaches that it is known in a blow molding process to utilize a shuttle mold to translate containers from one station to another (figs. 2-4, paras. [0005]-[0006] & [0017]-[0020]). McGlynn further teaches that it is known for shuttle molds to comprise a plurality of cavities in series, i.e. batch type, in order to increase production, wherein the initial shuttle direction is orthogonal with respect to the alignment direction of the cavities (figs. 1-4, para. [0017]). McGlynn teaches that shuttle mold systems may utilize multiple molds that share machines in order to increase output (figs. 1-4, para. [0005]). In addition, while McGlynn teaches the slide direction being at an angle to the horizontal direction, Kwasniewski teaches that the slide direction can be horizontal or at an angle (para. [0010]).
It would have been obvious to modify Desoutter such that the containers are moved from the liquid blow mold position to the capping position via a batch type shuttle mold, wherein the slide direction of the mold is a horizontal direction orthogonal to the alignment direction of the cavities. Desoutter teaches to perform both the blow molding and capping while the container is located within the mold, and at a location different from the liquid blow step. McGlynn teaches one of skill in the art that shuttle molds are known to predictably move the mold/containers from a first station to a second station in a direction orthogonal to the alignment direction of the cavities, and then subsequently back to the first station. Modifying Desoutter et al. to shuttle the molds to the capping station and then back to the original station to eject the containers will predictably allow the capping machines to function without interfering with the liquid blow machine or the transferring machine, which are respectively located above and below the liquid blow position. This modification will also predictably allow multiple molds to be used with the same liquid blow/transferring machines in order to increase output.
Given the above modification, the mold slides to a slide position to cool and cap the containers and then slides back to the blow position to eject the containers and perform liquid blow molding on new containers, thus teaching a mold return step of returning the mold to the blow position after the cap attaching step.
Desoutter et al. fail to explicitly teach the slide direction of the mold for blow molding in the mold slide step is orthogonal to a transfer direction of the container after blow molding in the ejection step. However, this would have been obvious in view of a separate teaching of NPL. NPL teaches that a transfer direction of containers is parallel to the alignment direction of the cavities so that each of the cavities can eject their containers onto the conveying device (pages pages 6-8). NPL further teaches that it is known for conveying devices to have right-angled turns (pages 8-11).
In this case, Desoutter et al. teach a batch type mold with a plurality of cavities in series, wherein the mold is configured to eject the containers to a transfer device below the mold. NPL teaches that the conveyor of the transfer device is configured to move in a direction parallel to the alignment direction of cavities, and also has a portion that moves in a direction orthogonal to the alignment direction of the cavities. Thus, in order for the containers in each of the cavities to be utilized with a conveyor, it would be obvious for at least a portion of the conveyor to be oriented in a direction parallel to the alignment of the cavities of Desoutter et al.
Given the above modification, since the slide direction of Desoutter et al. is orthogonal to the alignment direction of the cavities, the slide direction is also orthogonal to the transfer direction of the containers.
Desoutter et al. fail to explicitly teach an alignment direction of the plurality of cavities is a same as a transfer direction of the preform in a first horizontal direction in the preform feed step. However, this would have been obvious in view of Takahashi.
Takahashi is directed to a bottling line comprising a blow molding section 180 having a pair of split cavity molds 181 with eight cavities (fig. 1, para. [0056]). Takahashi teaches that after the preforms are injection molded in section 120 (fig. 1, para. [0028]), the preforms are transported via transport line 191 through a heating section and to blow molding section 180 (fig. 1, paras. [0031] & [0056]). At least some section of the transport line transport the preforms in a direction parallel to the alignment direction of the mold cavities (fig. 1). At inversion station 185, eight preforms are inverted and aligned with the mold cavities, then a transfer arm transports the preforms into the cavities in a direction that is parallel to an alignment direction of the cavities (fig. 1, para. [0056)).
Desoutter et al. and Takahashi are both directed to a bottling line comprising split molds having a plurality of cavities in series. Desoutter et al. is silent as to the transfer direction of the preforms with respect to the molds. Takahashi teaches that pre-made preforms can be transferred to blow molds in a transport line, wherein the transfer direction(s) can change along the transfer route. In addition, Takahashi teaches that to supply split molds having cavities in series with preforms, it is known to align the preforms with the cavities and transfer the preforms, with a transfer arm, in a direction parallel to the alignment direction of the cavities. Thus, it would be predictable and obvious in view of Takahashi use a transfer line that has at least a portion of the transfer path from the preform injection molding device to the transfer arm that is parallel to the alignment direction of the cavities and/or a transfer arm to place the preforms into the cavities of the blow mold by aligning the performs with the cavities and transferring them in a direction parallel to the alignment direction of the cavities. 
Regarding claim 8, Desoutter et al. fail to explicitly teach the batch-type mold is a first batch-type mold, and a second batch-type mold is also provided, and while the first batch-type mold is located at a first slide position, the second batch-type mold performs the liquid blow step; and while the second batch-type mold is located at a second slide position, the first batch-type mold performs the liquid blow step. This would be obvious in view of McGlynn. As detailed in the rejection to claim 1 above, one of the benefits of using a shuttle-type mold is that multiple molds may be used with the same machinery, which increases production (figs. 1-4, para. [0005]). Thus, while one mold is at a first position, the second mold is at a slide position, and vice versa (figs. 1-4). McGlynn teaches the molds slide in a direction opposite from each other such that they have different slide positions (figs. 1-4).
	Thus, it would be obvious to modify Desoutter et al. to provide a second mold that cooperates with the liquid blow and transfer machinery, and that slides to a second slide position, wherein when one mold is at the liquid blow position, the other mold is at the respective slide position where the container can be cooled and capped. This modification will predictably increase the production of containers with respect to only a single mold being used.

Response to Arguments
Applicant's arguments filed January 3, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 4-5 of the remarks, Applicant argues that the amendments overcome the previous prior art rejection of McGlynn et al. The examiner agrees and has withdrawn the previous rejections.
On page 5 of the remarks, Applicant argues that paragraph [0021] McGlynn teaches away from the ejection position and the position of insertion of preforms/parisons being the same.
The examiner will address this argument since McGlynn is still being used in the current rejections. Paragraph [0021] of McGlynn teaches that the labeling position and the take out position should be different. Thus, the examiner does not believe that McGlynn teaches away from, i.e. disparages, the ejection position and the insertion position from being the same, especially in view of NPL teaching that the positions can be the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”